DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanhooydonck et al (U.S. Pub. 2003/0098898) in view of Mataki (U.S. Pub. 2006/0284912) and Mataki et al (U.S. Pub. 2009/0244144)
	Regarding claims 1, 11, 19-20, a method for printing with an ink jet head (10; Paragraph 0038-0039); comprising printing with an ink jet head comprising a plurality n of parallel nozzle rows (12, 13, 14, 15), wherein n is at least 2; wherein each nozzle row comprises a plurality of nozzles (Figure 1; Paragraph 0038) and where adjacent nozzle rows of the plurality of nozzle rows are shifted with respect to each other (Figure 1), such that projected on a line perpendicular on a printing direction (X), the plurality of nozzles form a regular pattern

	Moving the substrate (paper feed drive motor 68) with respect to the ink jet head in the printing direction at a printing speed v (Paragraphs 0039, 0120)
	Firing each nozzle of the plurality of nozzles (Paragraph 0039) with a firing frequency f’; wherein the plurality of nozzle rows are fired at different instants in time (Paragraph 0046; the pitch of dots can be adapted, timely firing is implied; the firing frequency is adapted to the image and to the required resolution; interlace printing), such that the distance d’ between printed rows of dots printed by the two nozzle rows, seen in the printing direction, is larger or smaller than d (Paragraph 0079)
	The relationship between firing frequencies, velocity and distances are well known in the art, Mataki (‘912) discloses a relationship between firing frequency, conveyance speed of the recording medium, and the pitch between nozzles [a=n*v/f ] (Paragraphs 0110-0111).  Wherein the nozzle pitch corresponds to the dot pitch; Mataki (‘144) discloses a dot pitch being equal to the nozzle pitch in the scanning direction of the recording head (Paragraphs 0120-0121)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Mataki into the device of Vanhooydonck, for the purpose of stably forming images at high speed
	Regarding claims 4, 14, Vanhooydonck discloses wherein the nozzle rows are directed perpendicular on the printing direction, and wherein nozzles of 
	Regarding claim 9, Vanhooydonck discloses the claimed invention except for 0.75*d< d’1.25*d, more preferably 0.90*d<d’<1.10*d.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply 0.75*d< d’1.25*d, more preferably 0.90*d<d’<1.10*d, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate 0.75*d< d’1.25*d, more preferably 0.90*d<d’<1.10*d into the device of Vanhooydonck, for the purpose of stably forming images at high speed

Allowable Subject Matter
Claims 2-3, 5-8, 10, 12-13, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        August 6, 2021